Citation Nr: 1018074	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois



THE ISSUE

Entitlement to reimbursement for expenses incurred in 
connection with unauthorized private medical services 
received on August 10, 2006. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from March 1966 
to March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Illiana Health Care System 
(hereinafter referred to as the VA Medical Center) in 
Danville, Illinois, that denied payment for medical expenses 
incurred on August 10, 2006, at a private facility known as 
Greater Lafayette Health Services. 

The Board remanded the case in May 2009 for development.


FINDINGS OF FACT

1.  The claimant is a Veteran seeking treatment for a non-
service-connected disability and is not eligible for 
reimbursement under 38 U.S.C.A. § 1728.

2.  The Board has jurisdiction to review a determination of 
non-eligibility for reimbursement for emergency medical 
treatment. 

3.  Payment or reimbursement for private medical care 
received on August 10, 2006, was not authorized in advance by 
VA.  

4.  The emergency services were provided in a private 
hospital emergency department or a similar facility held out 
as providing emergency care to the public.

5.  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention could have been hazardous 
to health.   

6.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use a VA medical facility over 50 
miles away would not have been considered reasonable by a 
prudent layperson. 

7.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

8.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.  

9.  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment.

10.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work-related 
injury.

11.  The competent evidence, addressing whether a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, is in at least relative equipoise.  


CONCLUSION OF LAW

The criteria for the reimbursement for the claimed private 
medical services are met.  38 U.S.C.A. § 1725, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has previously remanded the case for development.  
When the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The remand 
orders were not fully accomplished; however, no unfair 
prejudice to the Veteran has resulted because the decision 
below is favorable.

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

Payment or Reimbursement for Private Medical Services

There are two avenues for obtaining payment or reimbursement 
of the expenses of private medical care.  See 38 U.S.C.A. 
§§ 1725 and 1728.  § 1728 provides for payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, under certain circumstances, but only if the 
medical care is for a service-connected disability.  Because 
the Veteran in question has no service-connected disability, 
§ 1728 need not be discussed.  

Under 38 U.S.C.A. § 1725, entitlement to payment or 
reimbursement for emergency care arises only where all of the 
following criteria are met:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life 
or health (this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a Veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency 
of such a nature that the Veteran could not have 
been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a 
health-plan contract but payment is barred because 
of a failure by the Veteran or provider to comply 
with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records 
within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident or 
work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran 
has no contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment 
provided (38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a 
limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

As discussed below, the Board concludes that a prudent person 
who possesses average knowledge could reasonably expect: (1) 
that serious medical consequences could result from delay of 
treatment for acute abdominal pains; and, (2) that an attempt 
to use the nearest VA facility, an hour's drive away, would 
not have been sound, wise, or practical. 

A private hospital report of August 10, 2006, reflects that 
the Veteran was admitted for abdominal pain.  A CAT scan 
showed mild inflammatory changes at the head of the pancreas 
consistent with pancreatitis.  The Veteran was medicated with 
morphine and Reglan(r) (Reglan(r) is used in treatments of 
abdominal pains).  After treatment, the Veteran was pain-free 
and he was sent home.  The final diagnoses were acute 
abdominal pain and pancreatitis.  

The private hospital that provided the emergency care on 
August 10, 2006, is the Greater Lafayette Health Svcs. Home 
Hospital in Lafayette, Indiana.  The nearest VA medical 
facility is the West Lafayette, Indiana, VA clinic.  The next 
nearest VA medical facility is the Danville, Illinois, VA 
Medical Center, which is over 50 miles from Lafayette, 
Indiana.  

In a February 2007 decision, the VA Medical Center 
determined; (1) that the Veteran was financially liable to 
the provider for his August 10, 2006, emergency care; (2) 
that the Veteran was enrolled in the VA health-care system 
and had received treatment within 24 months; (3) that the 
Veteran had no other coverage to pay the bill in question; 
and, (4) that the emergency medical service provided was done 
so at a free standing urgent care clinic or a similar 
facility held out as providing emergency care to the public, 
up to the point of medical stability.  Significantly, the VA 
Medical Center determined that the Veteran was ineligible for 
reimbursement because VA facilities were reasonably 
available.  

In April 2007, a VA physician reviewed the case and noted 
that the only diagnosis was abdominal pain.  The physician 
concluded that payment for expenses should be denied because 
the condition was non-emergent and that the condition could 
be followed-up at a VA facility.  

The Veteran responded to the VA Medical Center decision in 
April 2007 with a notice of disagreement.  He argued that he 
came down with severe abdominal pains on August 10th and that 
he had called the West Lafayette VA clinic for advice and 
that they had told him to go to the nearest emergency room.  

In April 2007, the VA Medical Center reconsidered its 
February 2007 decision and then determined that there were 
two bases for denial of the claim: (1) that VA facilities 
were reasonably available and an attempt to use them would 
not have been hazardous to life or health; and, (2) that the 
emergency medical service in question was not provided by a 
hospital emergency department or a free standing urgent care 
clinic or a similar facility held out as providing emergency 
care to the public, up to the point of medical stability.

In July 2007, the Veteran reported that on the day in 
question, his abdominal pain had increased so badly that it 
was not prudent to drive over an hour to the VA hospital and 
that he had been told by VA that if he could not make it to a 
VA hospital, then he could use any emergency room for 
treatment.  

In April 2008, the Veteran reiterated the sequence of events 
of August 10, 2006.  He added that his daughter had called 
the West Lafayette, Indiana, VA clinic around 6 pm on August 
10 and was informed that the clinic had closed at 4 pm.  
"She spoke with someone who informed us to go to the local 
ER," the Veteran reported. 

In April 2008, the VA Medical Center issued a statement of 
the case (SOC) finding that the claim remained denied on the 
sole basis that the treatment was for a "non-emergent" 
condition of four-days duration.  The Board concludes from 
this SOC that VA had determined that the emergency medical 
service in question was provided by a hospital emergency 
department or a free standing urgent care clinic or a similar 
facility held out as providing emergency care to the public.

In January 2009, the Veteran testified before the undersigned 
acting Veterans Law Judge that he had experienced two days of 
abdominal pains that worsened sharply around 6 o'clock on 
August 10, 2006.  He testified that he could not drive and 
could hardly walk due to sharp abdominal pain.  He testified 
that he would have called for an ambulance to transport him, 
but because the private hospital was only a few blocks away, 
his daughter drove him there.  

In May 2009, the Board remanded the case.  The May 2009 
Remand instruction specifically asked the physician to 
address (1) whether a prudent person who possesses average 
knowledge could reasonably expect that serious medical 
consequences could result from delay of treatment; and, (2) 
whether VA facilities were available; and, if so, whether an 
attempt to use them would not have been sound, wise, or 
practical. 

In a May 2009 supplemental statement of the case (SSOC), the 
VA Medical Center reported that the Veteran is "NSC."  This 
means that the Veteran has no service-connected disability.  
The SSOC notes that a VA physician had, in April 2009, 
determined that there was no medical emergency, as the 
Veteran had experienced abdominal pains for 4 days.  The 
physician also noted that VA facilities were available.  The 
physician did not address whether a prudent person possessing 
average knowledge could reasonably expect that serious 
medical consequences could result from delay of treatment.  
Nor did the physician address whether an attempt to use the 
nearest VA facility was sound, wise, or practical.  

In evaluating the above evidence, the Board finds the 
negative April 2007 VA medical opinion to have diminished 
probative value because it is based on inaccurate facts.  The 
physician has noted that the only diagnosis offered is 
abdominal pain.  In fact, the August 10, 2006, private 
hospital report contains two diagnoses, that of acute 
abdominal pain and pancreatitis.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value).  
Secondly, the physician did not address whether at the time 
that the Veteran made the decision to seek emergency health 
care, whether a layperson, or even a medical professional, 
might find it imprudent to delay treatment.  

Admittedly, in hindsight, after diagnostic measures had been 
employed, it was determined that the Veteran's condition did 
not present a medical emergency.  However, the only issue 
before the Board is whether, at the time that the Veteran 
made a decision to seek emergency treatment, this was a 
prudent thing to do.  There is no persuasive evidence of 
record that tends to show that a prudent layperson would not 
seek emergency treatment under these circumstances.  

The Veteran's credible testimony compellingly demonstrates 
that late in the day on August 10, 2006, he believed that he 
needed immediate medical treatment for sharp abdominal pains.  
Under these circumstances, a prudent person who possesses 
average knowledge could reasonably expect that serious 
medical consequences could result from delay of treatment.  
As a related issue, a prudent layperson would also conclude 
that an attempt to use the VA facility over 50 miles away 
would not have been sound, wise, or practical.  

The Board must also take into consideration the reasonable 
doubt doctrine.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the Veteran's own belief that delay could cause 
serious medical consequences, carries some weight.  Because 
there is no evidence that tends to show the Veteran to be 
other than a prudent person who possesses average 
intelligence, his actions on that day are persuasive evidence 
of what a reasonable person would do under these 
circumstances.  Resolving any remaining doubt on this issue 
in favor of the Veteran, the Board finds that a prudent 
person who possesses average knowledge could reasonably 
expect that serious medical consequences could result from 
delay of treatment for abdominal pains that had persisted for 
days, but then sharply increased, causing him to seek 
treatment.  

The final issue for resolution is whether it would have been 
sound, wise, or practical to proceed to the nearest VA 
facility, which was over 50 miles away.  Perhaps the most 
compelling evidence on this issue is the fact that the 
Veteran, or a relative, called the local VA clinic and was 
told that they had closed for the day and that he should seek 
treatment at a local emergency room.  This advice of VA 
health clinic personnel would appear to be sound, wise, and 
practical under the circumstances.  Resolving any remaining 
doubt in favor of the Veteran, the Board finds that a prudent 
layperson would find it unsound, unwise, or impractical to 
proceed to the nearest VA facility, which was over 50 miles 
away, when a private emergency room was only blocks away.  
Resolving all doubt in favor of the Veteran, his appeal is 
granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

ORDER

Payment or reimbursement for claimed expenses incurred in 
connection with an attack of pancreatitis on August 10, 2006, 
is granted, subject to the laws and regulations governing 
payment of monetary benefits. 



____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


